                Case 18-11801-LSS     Doc 1307    Filed 02/14/19    Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                     Chapter 7
In re:
                                                     Case No. 18-11801 (LSS)
J & M SALES INC., et al.
                                                     Jointly Administered
                  Debtors.



                     ORDER SCHEDULING OMNIBUS HEARING DATES

            IT IS HEREBY ORDERED that the following omnibus hearing dates have been

  scheduled in the above-captioned cases:

            DATE                                    TIME

             March 11, 2019                          10:00 a.m. prevailing Eastern Time

             April 15, 2019                          11:00 a.m. prevailing Eastern Time

            IT IS FURTHER ORDERED that the hearings shall take place at the United States

  Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No.

  2, Wilmington, Delaware 19801.




                                                  LAURIE SELBER SILVERSTEIN
         Dated: February 14th, 2019               UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
